Exhibit 10.3

 

[GROUP A]

 

General Growth Properties, Inc.
2010 Equity Incentive Plan

 

APPRECIATION ONLY LTIP UNIT AWARD AGREEMENT

 

Name of Award Recipient: [       ]

 

Number of AO LTIP Units Awarded: [      ]

 

Effective Date: [  ], 201

 

AO LTIP Unit Forced Conversion Date: the earlier of (i) [       ] or (i) the
date provided in paragraphs 2A, 2.B or 2.C below

 

AO LTIP Unit Participation Threshold: [         ]

 

AO LTIP Fraction: 10%

 

THIS APPRECIATION ONLY LTIP UNIT (“AO LTIP Unit”) AWARD AGREEMENT (this “Award
Agreement”) is made effective as of [                  ], 201   (the “Effective
Date”), between General Growth Properties, Inc., a Delaware corporation (the
“Company”), GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), and [·] (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan, as amended (the “Plan”).  Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the award provided for herein (the
“Award”) to the Participant.  Pursuant to the Plan and the Partnership’s Third
Amended and Restated Limited Partnership Agreement, as amended (the “Partnership
Agreement”), GGP, Inc. as the general partner of the Partnership and the Company
hereby award to the Participant an Other Stock-Based Award in the form of, and
by causing the Partnership to issue to the Participant, the number of AO LTIP
Units (as defined in the Partnership Agreement) set forth below having the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement.  Upon the close of business on the
Effective Date pursuant to this Award Agreement, the Participant shall receive
the number of AO LTIP Units specified below, subject to the restrictions and
conditions set forth herein, in the Plan and in the Partnership Agreement.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Terms of the Award.

 

A.            The Company hereby grants to the Participant an aggregate of [·]
AO LTIP Units as of the Effective Date noted above.

 

B.            The Participant shall be admitted as partner of the Partnership
with beneficial ownership of the AO LTIP Units as of the Effective Date by
(i) signing and delivering to the Partnership a copy of this Agreement and
(ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A).

 

C.            Each AO LTIP Unit, subject to the restrictions, limitations, and
conditions of redemption and conversion set forth herein and in the Partnership
Agreement, may (i) become convertible into a number of common units of the
Partnership to be calculated using the AO LTIP Conversion Factor, and (ii) the
common units of the Partnership into which AO LTIP Units are converted will be
redeemable for a cash amount or shares of the Company’s common stock as provided
in the Partnership Agreement.

 

D.            Each AO LTIP Unit will have a period of ten (10) years (the “Fixed
Term”), commencing on the Effective Date to accrete to its maximum AO LTIP
Conversion Factor (subject to the Participant’s right to convert sooner at his
or her option as provided in the Partnership Agreement).  On the AO LTIP Unit
Forced Conversion Date noted above (or at such earlier time specified herein or
in the Partnership Agreement) the Company intends to cause conversion of each AO
LTIP Unit and no further increase (or decrease) in the AO LTIP Conversion Factor
will occur thereafter.

 

E.             Subject to the Participant’s continued service to the Company
through the applicable vesting date and the terms of the Plan, the Award shall
vest in equal installments on each of the first [·] anniversaries of the Date of
Grant, such that [·] percent ([·]%) of the Award vests on each such anniversary
(each, a “Vesting Date”). At any time, the portion of the Award which has become
vested in accordance with the terms hereof shall be called the “Vested Portion.”

 

2.                                      Termination of Service

 

A.            Upon a termination of the Participant’s Service by the Company for
Cause the Award, including the Vested Portion, shall immediately terminate and
be forfeited without consideration.

 

B.            Upon a termination of the Participant’s Service by reason of
death, Disability or Retirement, any unvested portion of the Award shall
immediately terminate and be forfeited without consideration and the Vested
Portion shall remain eligible for conversion (at the option of the Participant
or the Company as provided in the Partnership Agreement) until the earlier of

 

--------------------------------------------------------------------------------


 

(i) three (3) years following such termination of Service and (ii) the
expiration of the Fixed Term.

 

C.            Upon a termination of the Participant’s Service for any reason,
other than pursuant to paragraphs 2.A and 2.B above, any unvested portion of the
Award shall immediately terminate and be forfeited without consideration and the
Vested Portion shall remain eligible for conversion (at the option of the
Participant or the Company as provided in the Partnership Agreement) until the
earlier of (i) one (1) year following such termination of Service and (ii) the
expiration of the Fixed Term.

 

3.                                      Definitions.

 

“Cause” means, unless otherwise determined by the Committee, (i) conviction or
plea of guilty or no contest to any felony or crime of dishonesty or moral
turpitude, (ii) gross negligence or willful misconduct in the performance of the
Participant’s duties, (iii) drug addiction or habitual intoxication that
adversely effects the Participant’s job performance or the reputation or best
interests of the Company or any Affiliate, (iv) commission of fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or a material
act of dishonesty against the Company or any Affiliate, (v) material breach of
any written employment, non-competition, non-solicitation, confidentiality or
similar agreement with the Company or any Affiliate, (vi) noncompliance with
Company policy or code of conduct, or (vii) willful and deliberate failure in
the performance of the Participant’s duties in any material respect.

 

“Disability” means permanent and total disability as determined under the
procedures established by the Committee for purposes of the Plan.

 

“Retirement” means, the Participant’s retirement from active employment (i) as
determined in accordance with provisions of any employment contract with the
Company or any Subsidiary or Affiliate that specifically pertains to retirement
or (ii) at or after age 65 under circumstances that the Committee, in its sole
discretion, may establish.

 

4.                                      No Right to Continued Service.  The
granting of the Award evidenced hereby and this Award Agreement shall impose no
obligation on the Company or any Affiliate to continue the Service of the
Participant and shall not lessen or affect any right that the Company or any
Affiliate may have to terminate the service of such Participant.

 

5.                                      Securities Laws/Legend on Certificates. 
The issuance and delivery of common units of the Partnership or shares of common
stock of the Company shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended (the
“Securities Act”), the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. 
If the Company deems it necessary to ensure that the issuance of securities
under the Plan is not required to be registered under any applicable securities
laws, each Participant to whom such security would be issued shall deliver to
the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements.  The
certificates representing securities shall be subject to such stop transfer

 

--------------------------------------------------------------------------------


 

orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

6.                                      Transferability.  Unless otherwise
provided by the Committee, the Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Award to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

7.                                      Tax Matters; Section 83(b) Election. 
The Participant hereby agrees to make an election to include in gross income in
the year of transfer the AO LTIP Units hereunder pursuant to Section 83(b) of
the Internal Revenue Code (the “Code”) substantially in the form attached hereto
as Exhibit B and to supply the necessary information in accordance with the
regulations promulgated thereunder.

 

8.                                      Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Participant for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the AO LTIP Units granted
hereunder, the Participant will pay to the Company or, if appropriate, any of
its Subsidiaries, or make arrangements satisfactory to the Committee regarding
the payment of, any United States federal, state or local or foreign taxes of
any kind required by law to be withheld with respect to such amount.  The
obligations of the Company under the Award will be conditional on such payment
or arrangements, and the Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.

 

9.                                      Investment Representation;
Registration.  The Participant hereby makes the covenants, representations and
warranties set forth on Exhibit C attached hereto as of the Effective Date and
as of each Vesting Date.  All of such covenants, warranties and representations
shall survive the execution and delivery of this Agreement by the Participant. 
The Participant shall immediately notify the Partnership upon discovering that
any of the representations or warranties set forth on Exhibit C was false when
made or have, as a result of changes in circumstances, become false.  The
Partnership will have no obligation to register under the Securities Act any of
the AO LTIP Units or any other securities issued pursuant to this Agreement or
upon conversion or exchange of the AO LTIP Units into other limited partnership
interests of the Partnership or shares of capital stock of the Company.

 

10.                               Status of AO LTIP Units under the Plan.  The
AO LTIP Units are both issued as equity securities of the Partnership and
granted as “Units” under the Plan.  The Company will have the right at its
option, as set forth in the Partnership Agreement, to issue common stock in
exchange for partnership units into which AO LTIP Units may have been converted
pursuant to the Partnership Agreement, subject to certain limitations set forth
in the Partnership Agreement, and such common stock, if issued, will be issued
under the Plan.  The Participant acknowledges that the Participant will have no
right to approve or disapprove such election by the Company.

 

--------------------------------------------------------------------------------


 

11.                               Section 409A. If any compensation provided by
this Agreement may result in the application of Section 409A of the Code, the
Company shall, in consultation with the Participant, modify the Agreement in the
least restrictive manner necessary in order to, where applicable, (i) exclude
such compensation from the definition of “deferred compensation” within the
meaning of such Section 409A or (ii) comply with the provisions of Section 409A,
other applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and to make such
modifications, in each case, without any diminution in the value of the benefits
granted hereby to the Participant.

 

12.                               Notices.  Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: Chief
Legal Officer, at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.

 

13.                               Entire Agreement.  This Award Agreement, the
Partnership Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof.  They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

 

14.                               Waiver.  No waiver of any breach or condition
of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

15.                               Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and have agreed in writing to be joined herein and be
bound by the terms hereof.

 

16.                               Choice of Law.  This Award Agreement shall be
governed by the law of the State of Delaware (regardless of the laws that might
otherwise govern under applicable Delaware principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

 

17.                               Award Subject to Plan.  By entering into this
Award Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan.  The Award is subject to the Plan.  The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference.  In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

18.                               No Guarantees Regarding Tax Treatment.  The
Participant (or their beneficiaries) shall be responsible for all taxes with
respect to the Award.  The Committee and the Company make no guarantees
regarding the tax treatment of the Award.

 

19.                               Amendment.  The Committee may amend or alter
this Award Agreement and the Award granted hereunder at any time, subject to the
terms of the Plan.

 

--------------------------------------------------------------------------------


 

20.                               Severability.  The provisions of this Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

21.                               Signature in Counterparts.  This Award
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GGP LIMITED PARTNERSHIP
BY GGP, Inc., its General Partner

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Participant, desiring to become one of the within named Limited Partners of
GGP Limited Partnership, hereby becomes a party to the Agreement of Limited
Partnership of GGP Limited Partnership, as amended through the date hereof (the
“Partnership Agreement”).  The Participant agrees that this signature page may
be attached to any counterpart of the Partnership Agreement.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

By:

 

 

 

Name:

[      ]

 

 

Date:

[      ], 201

 

 

 

 

 

 

 

 

 

Address of Limited Partner:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE(1)

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the fair market value of the property described below:

 

1.                                      The name, address and taxpayer
identification number of the undersigned and the taxable year for which this
election is being made are:

 

Name:           (the “Taxpayer”)

 

Address:

 

Taxpayer’s Social Security No.:

 

Taxable Year:  Calendar Year 201  

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to [         ] LTIP Units in GGP Limited
Partnership (the “Partnership”).

 

3.                                      The date on which the LTIP Units were
transferred is [            ], 201  .

 

4.                                      Nature of restrictions to which the LTIP
Units are subject:

 

(a)                                 With limited exceptions, until the LTIP
Units vest, the Taxpayer may not transfer in any manner any portion of the LTIP
Units.

 

(b)                                 The Taxpayer’s LTIP Units vest in accordance
with the vesting provisions described in the Schedule attached hereto.  Unvested
LTIP Units are forfeited in accordance with the vesting provisions described in
the Schedule attached hereto.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than nonlapse
restrictions as defined in §1.83-3(h) of the Income Tax Regulations) of the LTIP
Units with respect to which this election is being made is $0 per LTIP Unit.

 

--------------------------------------------------------------------------------

(1) The 83(b) Election must be filed no later than 30 days after the date on
which the property is transferred with the IRS office with which the taxpayer
files his or her tax return.  In other contexts, the IRS has indicated that this
should be the address listed for the taxpayer’s state under “Are you not
including a check or money order . . .” given in Where Do You File in the
Instructions for Form 1040 and the Instructions for Form 1040A (this information
can also be found by clicking on your state at 
http://www.irs.gov/file/content/0,,id=105690,00.html)

 

--------------------------------------------------------------------------------


 

6.                                      The amount paid by the Taxpayer for the
LTIP Units was $0 per LTIP Unit.

 

7.                                      A copy of this statement has been
furnished to the Partnership and to its general partner, General Growth
Properties, Inc.  Additionally, the undersigned will include a copy of the
election with his or her income tax return for the taxable year in which the
property is transferred.  The undersigned is the person performing services in
connection with which the LTIP Units were transferred.

 

Dated:  [       ]

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units

 

LTIP Units vest in equal installments on each of the first [·] anniversaries of
[       ], 201    , such that [·] percent ([·]%) of the Option vests on each
such anniversary, provided that the Taxpayer remains [a/an] [director/employee]
of General Growth Properties, Inc. (the “Company”) or its subsidiaries through
such dates, subject to acceleration in the event of certain extraordinary
transactions.  Unvested LTIP Units are subject to forfeiture in the event of
failure to vest based on the passage of time and continued employment with the
Company or its subsidiaries.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Participant hereby represents, warrants and covenants as follows:

 

(a)                                 The following documents have been made
available to the Participant (the “Background Documents”):

 

(i)                                     The Annual Report to Stockholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter if one has been filed by the Company with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause
(iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the later of the end of the fiscal year most
recently ended for which a Form 10-K has been filed by the Company;

 

(vi)                              The Third Amended and Restated Agreement of
Limited Partnership of GGP Limited Partnership, as then amended;

 

(vii)                           The Company’s 2010 Equity Incentive Plan, as
then amended; and

 

(viii)                        The Company’s Articles of Incorporation, as then
amended.

 

The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of AO LTIP Units shall not constitute an offer of AO LTIP Units until
such determination of suitability shall be made.

 

(b)                                 The Participant hereby represents and
warrants that

 

(i)                                     The Participant either (A) is an
“accredited investor” as defined in Rule 501(a) under the Securities Act, or
(B) by reason of the business and financial experience of the Participant,
together with the business and financial experience of those persons, if any,
retained by the Participant to represent or advise him or her with respect to
the grant to him or her of LTIP Units, the potential conversion of LTIP Units
into common units of the Partnership (“Common Units”) and the potential
redemption of such Common Units for shares of Common Stock (“Shares”), has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Participant (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision,

 

--------------------------------------------------------------------------------


 

(II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.

 

(ii)                                  The Participant understands that (A) the
Participant is responsible for consulting his or her own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Participant is or
by reason of the award of LTIP Units may become subject, to his or her
particular situation; (B) the Participant has not received or relied upon
business or tax advice from the Company, the Partnership or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; (C) the Participant provides or will provide services to the Partnership
on a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Participant believes to be necessary and appropriate to make
an informed decision to accept this Award of LTIP Units; and (D) an investment
in the Partnership and/or the Company involves substantial risks.  The
Participant has been given the opportunity to make a thorough investigation of
matters relevant to the LTIP Units and has been furnished with, and has reviewed
and understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background
Documents).  The Participant has been afforded the opportunity to obtain any
additional information (including any exhibits to the Background Documents)
deemed necessary by the Participant to verify the accuracy of information
conveyed to the Participant.  The Participant confirms that all documents,
records, and books pertaining to his or her receipt of LTIP Units which were
requested by the Participant have been made available or delivered to the
Participant.  The Participant has had an opportunity to ask questions of and
receive answers from the Partnership and the Company, or from a person or
persons acting on their behalf, concerning the terms and conditions of the LTIP
Units.  The Participant has relied upon, and is making its decision solely upon,
the Background Documents and other written information provided to the
Participant by the Partnership or the Company.  The Participant did not receive
any tax, legal or financial advice from the Partnership or the Company and, to
the extent it deemed necessary, has consulted with its own advisors in
connection with its evaluation of the Background Documents and this Agreement
and the Participant’s receipt of LTIP Units.

 

(iii)                               The LTIP Units to be issued, the Common
Units issuable upon conversion of the LTIP Units and any Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Participant for investment only and not with a current view to,
or with any intention of, a distribution or resale thereof, in whole or in part,
or the grant of any participation therein, without prejudice, however, to the
Participant’s right (subject to the terms of the LTIP Units, the Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
or her LTIP Units, Common Units or Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his or her assets being at all times within his or her control.

 

(iv)                              The Participant acknowledges that (A) neither
the LTIP Units to be issued, nor the Common Units issuable upon conversion of
the LTIP Units, have been registered under the Securities Act or state
securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws and,
if such LTIP Units or Common Units are represented by certificates, such
certificates will bear a legend to such effect, (B) the reliance by the
Partnership and the Company on such exemptions is predicated in part on the
accuracy and

 

--------------------------------------------------------------------------------


 

completeness of the representations and warranties of the Participant contained
herein, (C) such LTIP Units, or Common Units, therefore, cannot be resold unless
registered under the Securities Act and applicable state securities laws, or
unless an exemption from registration is available, (D) there is no public
market for such LTIP Units and Common Units and (E) neither the Partnership nor
the Company has any obligation or intention to register such LTIP Units or the
Common Units issuable upon conversion of the LTIP Units under the Securities Act
or any state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for Shares, the Company currently intends to
issue such Shares under the Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Participant is
eligible to receive such Shares under the Plan at the time of such issuance and
(II) the Company has filed an effective Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such Shares.  The
Participant hereby acknowledges that because of the restrictions on transfer or
assignment of such LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units which are set forth in the Partnership Agreement
and this Agreement, the Participant may have to bear the economic risk of his or
her ownership of the LTIP Units acquired hereby and the Common Units issuable
upon conversion of the LTIP Units for an indefinite period of time.

 

(v)                                 The Participant has determined that the LTIP
Units are a suitable investment for the Participant.

 

(vi)                              No representations or warranties have been
made to the Participant by the Partnership or the Company, or any officer,
director, shareholder, agent, or affiliate of any of them, and the Participant
has received no information relating to an investment in the Partnership or the
LTIP Units except the information specified in this Paragraph (b).

 

(c)                                  So long as the Participant holds any LTIP
Units, the Participant shall disclose to the Partnership in writing such
information as may be reasonably requested with respect to ownership of LTIP
Units as the Partnership may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code, applicable to the Partnership
or to comply with requirements of any other appropriate taxing authority.

 

(d)                                 The Participant hereby agrees to make an
election under Section 83(b) of the Code with respect to the LTIP Units awarded
hereunder, and has delivered with this Agreement a completed, executed copy of
the election form attached to this Agreement as Exhibit B.  The Participant
agrees to file the election (or to permit the Partnership to file such election
on the Participant’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Participant files his
or her personal income tax returns if no check or money order is included with
the returns, and to file a copy of such election with the Participant’s U.S.
federal income tax return for the taxable year in which the LTIP Units are
awarded to the Participant.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Participant’s principal residence,
and the Participant has no present intention of becoming a resident of any
country, state or jurisdiction other than the country and state in which such
residence is sited.

 

--------------------------------------------------------------------------------


 

(f)                                   The representations of the Participant as
set forth above are true and complete to the best of the information and belief
of the Participant, and the Partnership shall be notified promptly of any
changes in the foregoing representations.

 

--------------------------------------------------------------------------------